Case: 09-10304   Document: 00511003056     Page: 1   Date Filed: 01/13/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 January 13, 2010
                               No. 09-10304
                               No. 09-10305                 Charles R. Fulbruge III
                             Summary Calendar                       Clerk



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALEJANDRO AGUIRRE-MORALES,

                                           Defendant-Appellant.


                 Appeals from the United States District Court
                      for the Northern District of Texas
                              No. 3:08-CR-312-1
                               No. 3:09-CR-11-1


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Alejandro Aguirre-
Morales has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Aguirre-Morales has not filed a re-
sponse. Our independent review of the record and counsel’s brief disclose no
nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
  Case: 09-10304   Document: 00511003056   Page: 2   Date Filed: 01/13/2010



                            No. 09-10304 c/w
                             No. 09-10305

APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.